 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00100-JAD-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.                                                ECF No. 25
 6
     YERI VALENTIN-VARGAS,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   October 28, 2019 at the hour of 11:00 a.m., be vacated and continued to _________________
                                                                             January 6, 2020,
13                  9:30 a.m.
     at the hour of ___:___ __.m.

14          DATED
            DATED this ____
                       22ndday
                            dayofofOctober,
                                    October,  2019.
                                            2019.

15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
